Title: From George Washington to Benjamin Franklin, 2 June 1784
From: Washington, George
To: Franklin, Benjamin



Dear Sir,
Mount Vernon 2d June 1784.

Congress having been pleased to appoint Colo. Humphrys Secretary to the Commissioners, for forming Commercial

Treaties in Europe, I take the liberty of introducing him to you.
This Gentleman was several years in my family as an Aid de Camp. His zeal in the cause of his Country, his good sense, prudence, and attachment to me, rendered him dear to me; and I persuade myself you will find no confidence wch you may think proper to repose in him, misplaced. He possesses an excellent heart, good natural & acquired abilities, and sterling integrity—to which may be added sobriety, & an obliging disposition.
A full conviction of his possessing all these good qualities, makes me less scrupulous of recommending him to your patronage and friendship. He will repeat to you the assurances of perfect esteem, regard, & consideration, with which I have the honor to be Dear Sir, Yr Most Obedt & very Hble Servt

Go: Washington

